Citation Nr: 0703537	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
that, in pertinent part, denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
an increased rating for PTSD, and a TDIU.  He submitted a 
timely notice of disagreement as to these claims and, in 
January 2005, the RO issued a statement of the case (SOC) 
addressing these issues.  However, in his March 2005 
substantive appeal, the veteran specifically indicated that 
he was only appealing his claims for an increased rating for 
PTSD and a TDIU.   As such, the Board will confine its 
consideration to the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD and a TDIU.  His only service-
connected disability is PTSD.

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2006).

Along with consideration of whether the veteran's PTSD 
disability should be increased, the other question the Board 
must also consider is whether the veteran's service-connected 
disability renders him unemployable, without regard to age or 
non-service-connected disorders.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

The claims file contains differing medical opinions as to 
whether the veteran is unemployable due to his service-
connected PTSD.  The record reflects that, in October 2002, 
the veteran retired on disability from his administrative job 
at a VA medical center.  A July 2002 written statement from 
his VA treating physician indicates that the veteran had 
paraplegia since January 1985, due to a spinal cord injury.  
Numerous associated physical problems were described.  PTSD 
and depression were also noted and that his Global Assessment 
of Functioning (GAF) score depressed from 75 (in 2000) to 70 
(in 2002).

VA outpatient records, dated in 2003 and 2004, indicate that 
the veteran received regular individual psychotherapy and 
that a GAF score of 50 was assigned.  A July 2003 VA 
outpatient psychotherapy record indicates that the veteran 
was not having severe PTSD symptoms.

Results of a September 2003 VA psychological examination 
included chronic PTSD with depression, and a GAF score of 50 
was assigned, denoting moderate to severe impairment.

However, in a January 2004 progress note, the veteran's 
treating VA psychiatrist said that the veteran had severe 
problems with his mood and PTSD and was unable to work due to 
his psychiatric disability.  Treatment included prescribed 
antidepressant and anti- anxiety medications.

But, in March 2004, a VA general medical examiner opined that 
the veteran's paraplegia and sleep apnea, and the 
complications that went with paraplegia, affected the 
veteran's ability to perform any physical or sedentary type 
of employment.

Then, in a May 2004 VA outpatient medical record, the 
veteran's treating VA psychiatrist noted the veteran's PTSD 
and that the veteran left his job in October 2002, to a 
"large extent", because his psychiatric disability 
necessitated his stopping working.  The psychiatrist said 
that veteran's abrupt memories and recalled sensations of 
combat interfered with his ability to work effectively, that 
compounded a sense of frustration and created antagonism that 
was disruptive.  The VA psychiatrist assessed the veteran 
with a severe degree of psychiatric disability from PTSD such 
that he had to stop working in 2002 and had not regained 
employability since then.

In September 2004, the veteran underwent another VA 
examination, at which time the examining psychologist 
reported that the veteran was alert and oriented with good 
eye contact and normal and clear speech that was 
circumstantial and tangential.  Thought process was goal 
directed.  The diagnosis was chronic PTSD with depressive 
features and a GAF score of 50 was assigned, denoting serious 
impairment.  This VA examiner said that based "solely" on 
the veteran's PTSD, it was "possible" that he would be able 
to maintain employment with some moderate difficulty, and 
would likely continue to display inappropriate behavior at 
work, such as temper tantrums, and problems getting along 
with supervisors.  However, the VA psychologist further 
opined that, when considering all of the veteran's diagnoses 
(PTSD, depression related to paraplegia, physical health 
problems), it was likely that the veteran's resilience was 
decreasing and he was having an increasingly difficult time 
functioning.  In combination with each of his 
diagnoses/problems, the veteran's capacity to fight 
depression was becoming increasingly more difficult and he 
was becoming bitter about his life situation that can 
negatively impact his PTSD symptoms.

In light of the divergent opinions and assessments of the 
severity of the veteran's service-connected PTSD and its 
affect on his ability to work, the Board is of the opinion 
that he should be afforded a new VA psychiatric examination, 
performed by a board of two psychiatrists, to assess the 
current severity and all manifestations of his service-
connected PTSD and whether it renders him unable to obtain 
and maintain substantially gainful employment.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the 
Veterans Claims Assistance Act notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b) (2006) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for an increased rating for PTSD and a TDIU, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
and TDIU on appeal.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating and TDIU claims 
on appeal, as outlined by the 
court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VA medical 
center in Kansas City, Missouri, 
for the period from January 2005 
to the present.

3.	Then, the veteran should be 
scheduled for a VA examination by 
a board of two psychiatrists, to 
assess the current severity and 
all manifestations of his 
service-connected PTSD.  The 
veteran's claims file and medical 
records should be made available 
to the examiners prior to the 
examination.  All indicated tests 
and studies should be conducted 
and all clinical findings 
reported in detail.  The 
psychiatric examiners are 
requested to address the 
following:

a.	the examiners should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-
connected PTSD.

b.	The examiners should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service-
connected PTSD, including 
whether it is at least as 
likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the 
service-connected PTSD, by 
itself, precludes the 
veteran from securing and 
following substantially 
gainful employment 
consistent with his 
education and occupational 
experience or whether such 
an etiology or relationship 
is unlikely (i.e., less than 
a 50- 50 probability).  Age 
is not to be considered a 
factor in rendering this 
opinion.

c.	To the extent possible, the 
manifestations of the 
service-connected PTSD 
should be distinguished from 
those of any other mental 
disorder found to be 
present.

d.	The examiners are 
specifically requested to 
include in the diagnostic 
formulation an Axis V 
diagnosis (Global Assessment 
of Functioning Scale) 
consistent with the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual for Mental Disorders 
(4th. ed. revised, 1994) and 
an explanation of what the 
assigned score represents.

e.	A complete rationale should 
be provided for all opinions 
provided.  In rendering an 
opinion, the examiners are 
particularly requested to 
address and reconcile the 
opinions expressed by the 
veteran's treating VA 
psychiatrist on January 24, 
2004 (to the effect that the 
veteran had severe problems 
with mood and PTSD and was 
unable to work due to his 
psychiatric disability) and 
on May 16, 2004 (to the 
effect that the veteran's 
psychiatric disability 
caused him to stop working 
in October 2002 and he had 
not regained employability 
since then); by the March 
2004 VA general medical 
examiner (to the effect that 
the veteran was unable to 
work due to paraplegia and 
sleep apnea); and by the VA 
psychologist in September 
2004 (to the effect that, 
considering just the 
veteran's PTSD, it was 
"possible" he would be able 
to maintain employment but, 
considering all his 
diagnosed disorders, e.g., 
PTSD, depression related to 
paraplegia, physical health 
problems, his resilience was 
likely decreasing and he had 
increased difficulty 
functioning, that made him 
more bitter and his capacity 
to fight depression more 
difficult that could 
negatively impact his PTSD 
symptoms).  The examination 
report should indicate if 
the examiners reviewed the 
veteran's medical records.

4.  Thereafter, the RO should 
readjudicate the appellant's 
claims for a rating in excess of 
50 percent for PTSD and a TDIU.  
If the benefits sought on appeal 
remain denied, the appellant 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the 
January 2005 SOC.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



